[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#120)
The defendant, Kimberly Clark Corporation, moves to strike counts one through eight of the plaintiff Lorine Quimby's substitute complaint. CT Page 7059 Defendant's motion to strike is granted as to counts four, seven and eight pursuant to this court's memorandum of decision dated June 10, 1991. The defendant's motion to strike is also granted as to counts one, two, three, five and six. The new allegations contained in the plaintiff's substitute complaint are insufficient to support a cause of action based in common law tort since they allege no new facts, but only legal conclusions. Maloney v. Convoy, 208 Conn. 392, 394 (1988).
SUSCO, J.